Citation Nr: 1013905	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected right hand rash.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from August 2002 to August 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran was scheduled for a hearing before the Board in 
March 2010; however, he did not appear.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

Regarding the issues of entitlement to service connection for 
degenerative joint disease, status post anterior cruciate 
ligament repair of the left knee and entitlement to service 
connection for degenerative joint disease of the right ankle, 
the RO granted service connection in the August 2007 rating 
decision for these disabilities, effective the day following 
discharge from service.  Therefore, these issues are no 
longer before the Board.    


FINDING OF FACT

Right hand skin rash does not cover at least five percent, 
but less than 20 percent of the entire body, cover at least 
five percent, but less than 20 percent of the exposed areas 
affected, or require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for right hand skin rash have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 12, 2006, the day 
following discharge from service, and a zero percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
following discharge from service, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, VA examinations, and assisted the Veteran in 
obtaining evidence.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time


Law and Regulations

The Veteran maintains that he is entitled to a compensable 
disability evaluation for his service-connected right hand 
rash disability.  Disability evaluations are determined by 
the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

At the time of the grant of service connection, the Veteran's 
right hand rash disability was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, used to evaluate skin dermatitis or 
eczema.  

Under Diagnostic Code 7806, a zero percent (non-compensable) 
rating is assigned under for dermatitis or eczema which 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period. 
 A 10 percent rating is assigned for dermatitis or eczema 
which involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Discussion

In a December 2006 rating decision, service connection was 
granted for the Veteran's right hand rash.  The RO assigned a 
zero percent rating under Diagnostic Code 7806.  The Veteran 
submitted a notice of disagreement in March 2007.  The RO 
issued a statement of the case in August 2007.  The Veteran 
submitted his VA Form 9 in September 2007, perfecting his 
appeal.  

Evidence relevant to the current level of severity of the 
Veteran's right hand rash disability includes a VA 
examination dated in July 2007.

The Veteran underwent a VA examination in July 2007.  At the 
time, the Veteran reported a constant rash on his entire 
right palm, which varies in intensity.  The Veteran further 
indicated that he experiences peeling of his skin, as well as 
blisters due to his condition.    

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with right hand dermatitis.  
In providing this diagnosis, the examiner found less than 5% 
of the Veteran's exposed areas to be affected, as well as 
less than 5 percent of his total body area.  The examiner 
noted the Veteran's five inch by five-inch area of 
dermatitis, located on the palmar aspect of the Veteran's 
right hand, with some peeling of skin.  

Based on this record the Board finds that there is a 
preponderance of evidence against the Veteran's claim for a 
compensable disability evaluation for his service-connected 
right hand rash.  The medical evidence shows that, throughout 
this appeal, the Veteran's service-connected right hand rash 
has not involved at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected.  Specifically, 
the July 2007 VA examiner noted that the Veteran's condition 
is less than 5% of the Veteran's exposed areas to be 
affected, as well as less than 5 percent of his total body 
area.  
Moreover, there also is no medical evidence that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period to treat 
the Veteran's condition.  Thus, the evidence of record does 
not show that the Veteran's service-connected right hand 
rash, namely, dermatitis merits a compensable disability 
evaluation. 

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's the Board finds that the 
Diagnostic Code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and does not present an exceptional 
disability picture, a referral for an extraschedular rating 
is not warranted.    

In sum, there is no support for a compensable disability 
evaluation for the Veteran's service-connected right hand 
rash.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

A compensable disability evaluation for right hand rash is 
denied.  



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


